Citation Nr: 0326540	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  00-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to service-connected burial benefits.  




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel





INTRODUCTION

The veteran served on active duty from July 1958 to December 
1960; he died in July 1999, and the appellant is the 
veteran's sister.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 RO decision, which denied the 
appellant's claim for service-connected burial benefits on 
the basis of its determination that the veteran's cause of 
death was not service connected.  

In October 2001, the Board remanded the case to the RO in 
order to afford the appellant a personal hearing before a 
Member of the Board (now referred to as a Veterans Law 
Judge).  

In a July 2003 letter, the RO notified her of a Board hearing 
scheduled in August 2003; however, she failed to appear.  



REMAND

The veteran died in July 1999, and his death certificate 
listed the immediate cause of death as acute respiratory 
arrest due to or as a consequence of severe chronic 
obstructive lung disease.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were pneumonia and lung cancer.  An autopsy was not 
performed.  

At the time of the veteran's death, he was service-connected 
for right ulnar nerve paralysis and residuals of a fracture 
of the right 5th metacarpal (major hand), evaluated as 50 
percent disabling.  

The appellant claims that she is entitled to payment of 
service-connected death burial allowance, on the basis that 
the veteran's cause of death was related to his military 
service.  (The claims file shows that payment of nonservice-
connected burial benefits were authorized.)  

She notes that the veteran had been service-connected for 
right ulnar nerve palsy as the result of an infection of 
staphylococcus ("staph") aureus coagulate positive, 
hemolytic type, during service.  She cites to the opinion of 
a VA examiner in April 1995, who indicated that the veteran's 
staph infection was very difficult to completely eradicate.  

The appellant maintains that the veteran suffered episodes of 
pneumonia due to staphylococcus infections on numerous 
occasions (she does not identify dates), and that the 
pneumonia that was a contributing factor in his death failed 
to respond to antibiotics.  In sum, she claims that the 
veteran contracted an incurable staph germ in service, which 
was impossible to "de-fuse" and ultimately contributed to 
his death.  

A preliminary review of the record shows that the veteran was 
an inpatient at the Bluefield Regional Medical Center at the 
time of his death in July 1999.  As these terminal hospital 
records are not contained in the claims file, the RO should 
obtain them.  

Additionally, of record is a copy of an April 1990 decision 
of the Social Security Administration, whereby the veteran 
was awarded disability benefits.  However, the claims file 
does not contain the medical records that were considered in 
this decision.  As part of its duty to assist the appellant, 
the RO should obtain them.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

The appellant indicated, on a form dated in June 2003, that 
the veteran was seen at the VA Medical Center (VAMC) in 
Salem, Virginia by Dr. Ford, in connection with a lung 
condition and loss of use of one arm.  She did not indicate 
the dates that the veteran was seen by Dr. Ford.  

Of record is an April 1995 VA examination report, prepared by 
George Ford, M.D., of Salem VAMC in connection with a claim 
for compensation benefits made by the veteran.  It is not 
clear whether this is the only existing VAMC record 
pertaining to the veteran.  The RO should request whether 
there are any other Salem VAMC records pertaining to the 
veteran.  

The Board also notes that, in the Statement of the Case 
mailed to the appellant in December 1999, the RO did not 
inform her of the laws pertaining to payment of death burial 
allowance (i.e., 38 C.F.R. § 3.1600).  Such should be 
corrected on remand.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
appellant's appeal.  The VCAA essentially enhances the VA's 
obligation to notify her about her claim (i.e., what 
information or evidence is required to grant her claim) and 
to assist her to obtain evidence for her claim.  

A preliminary review of the record on appeal shows that the 
RO apprised the appellant of the redefined obligations of the 
VA as contained in the VCAA, in a June 2003 letter.  

However, the RO incorrectly characterized her appeal as one 
for death benefits, notifying her of what the evidence must 
show to establish her claim for Dependency and Indemnity 
Compensation (DIC) AND death pension benefits.  

Rather, the appellant's claim is one involving entitlement to 
payment of service-connected death burial allowance, and the 
RO should notify the appellant accordingly of what the 
evidence must show to establish such a claim.    

Thus, on remand the RO must ensure compliance with the notice 
and duty to assist provisions contained in the VCAA, to 
include sending any additional letters to the appellant or 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Specifically, the RO must ensure that the appellant has been 
notified of what information or evidence was needed from her 
and what the VA has done and will do to assist her in 
substantiating her claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the appellant has been 
afforded the requisite time and opportunity to respond.  In 
that regard, the RO should be mindful of Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), wherein the 
Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the appellant and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify her of what 
information or evidence was needed from 
her and what the VA has done and will do 
to assist her in substantiating her claim 
of service connection for the cause of the 
veteran's death for the purpose of 
establishing entitlement to service-
connected burial benefits.  All VCAA 
notice obligations must be satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.

2.  The RO should request from the Salem, 
Virginia VAMC whether there are any 
records (inpatient and outpatient) 
concerning treatment of the veteran, not 
including the April 1995 VA examination 
report prepared by Dr. Ford.  Any records 
obtained should be associated with the 
claims file.  

3.  The RO should obtain copies of the 
terminal records from the Bluefield 
Regional Medical Center concerning the 
treatment of the veteran from the date of 
admission until the time of his death in 
July 1999.  

4.  The RO should contact the Social 
Security Administration (SSA) and obtain 
copies of all medical and other records 
considered by that agency in awarding the 
veteran SSA disability benefits in April 
1990.  

5.  After completion of the foregoing, the 
RO should readjudicate the appellant's 
claim of service connection for the cause 
of the veteran's death for the purpose of 
establishing entitlement to service-
connected burial benefits.  If the 
decision remains adverse to the appellant, 
the RO should provide her with a 
Supplemental Statement of the Case, which 
includes the laws and regulations 
pertinent to entitlement to payment of 
service-connected death burial allowance 
(38 C.F.R. § 3.1600).  She should then be 
afforded the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


